Citation Nr: 1316353	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran (appellant), his spouse and daughter


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Waco, Texas, which, in pertinent part, denied service connection for residuals of a head injury.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran, his wife, and daughter testified before the undersigned at a March 2012 hearing at the RO.  A transcript has been associated with the file.

The Board remanded this case in July 2012.  It returns now for appellate consideration.

The Veteran also appealed the issues of service connection for posttraumatic stress disorder (PTSD), erectile dysfunction, and entitlement to special monthly compensation (SMC) due to loss of a creative organ.  The RO granted service connection for PTSD and ED and the SMC issue in a March 2013 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues have been resolved and are not in appellate status.  Furthermore, the SMC grant is a set disability rate, to which a claimant may only challenge the effective date.  The Veteran has not done so in this case.  This issue is resolved and also no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  




REMAND

The Board regrets the additional delay in this case, but remand is necessary.  

The Board remanded this case in July 2012 in part to provide the Veteran with a VA examination and medical opinion in conjunction with this claim.  The September 2012 VA examination report states that the Veteran is in receipt of Social Security disability (SSDI) benefits, and that such benefits were awarded at least in part based on his psychiatric symptoms.  The VA treatment records in the claims file show diagnoses of cognitive disorder, Not Otherwise Specified (NOS), and dementia.  The Board required the VA examination and opinion be based on a full review of the medical evidence, which contains various assessments of the Veteran's neuropsychiatric functioning.  The SSDI benefits would only have been granted after such an assessment.  Thus, any records associated with the Veteran's claim for SSDI benefits are relevant to his pending VA claim.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a Veteran's claim for SSDI benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

If SSA records are associated with the claims file, they may alter the basis of the September 2012 VA examination report opinion.  The Board instructs that, if pertinent records are obtained from the SSA, that the claims file be sent to the examiner who provided the September 2012 VA examination for an updated opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as the decision and medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  If and only if pertinent records are obtained from the SSA, return the claims file to the examiner who provided the September 2012 VA examination and opinion.  If that examiner is not available, the claims file should be sent to another appropriate examiner.  Following review of the claims file, the examiner should offer an updated opinion as to the following matters.  

a.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed cognitive disorder or other residuals of head trauma were incurred during or caused by active service.  The examiner should assume that the Veteran's account of being shot in the head while wearing a helmet, having stitches in the head and losing consciousness after his truck overturned multiple times are true in rendering the opinion.

b.  If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's cognitive disorders.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


